Russell, J.
1. The evidence authorized the conviction.
2. Under the provisions of the act approved August 14, 1909 (Acts 1909, p. 1069), the recorder of the City of Macon has the power to impose a fine, for the violation of any ordinance of the city passed in accordance with its charter, in an . amount not to exceed $300, and to imprison offenders in the city prison for a space not exceeding 40 days, or at hard labor on the public works and streets of the city for not more than 60 days. Cassidy v. Macon, ante, 166 (68 S. E. 862). The sentence imposed is within the limits fixed by law.
3. There was no error in refusing to sanction the petition for certiorari.

Judgment afft>-med.